Per Curiam.

The defence set up as a bar to the action was properly overruled. The agreement to purchase and convey did not, of itself, amount to a license to enter. It was a mere executory agreement. And even if a license to enter had been shown, it would not have been sufficient, without showing a further license to cut and consume the timber. The one license does by no means imply the other. The defendant could not have pretended to have been in possession, in any higher character than a tenant at will, as the agreement for the purchase of the premises was by parol, and if a tenant at will cuts timber, it is trespass. The matter offered as a defence was altogether insufficient.
Motion deniedi